                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


MICHAEL GONZALES,
                                                   Case No. 16-14350
               Plaintiff,
                                                   SENIOR U.S. DISTRICT JUDGE
v.                                                 ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                   U.S. MAGISTRATE JUDGE
                                                   MONA K. MAJZOUB
               Defendant.

                                       /

     ORDER ADOPTING REPORT AND RECOMMENDATION [28]; AND DENYING
              PLAINTIFF’S MOTION FOR ATTORNEY FEES [23]

        On February 6, 2018, the Magistrate Judge issued a Report and

Recommendation [19] recommending that the Court remand this case to the

Commissioner for further proceedings. On February 22, 2018, the Court issued an

Order [20] adopting the Report and Recommendation and remanding the

proceedings.

        On March 22, 2018, Plaintiff filed a Motion for Attorney Fees [23]. The

Commissioner filed a Response [24] on April 5, 2018. On April 6, 2018, the Court

referred the Motion to the Magistrate Judge. Plaintiff filed a Reply [27] on April 18,

2018.

                                     Page 1 of 2
      On May 28, 2019, the Magistrate Judge issued a Report & Recommendation

(“R&R”) [28] recommending that the Court deny Plaintiff’s Motion for Attorney

Fees. Neither party has filed objections.

      The Court having reviewed the record, the R&R [28] is hereby ADOPTED

and entered as the findings and conclusions of the Court.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Attorney Fees [23] is DENIED.

      SO ORDERED.



                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: June 26, 2019                   Senior United States District Judge




                                     Page 2 of 2
